COLFAX CORPORATION

2008 OMNIBUS INCENTIVE PLAN

 

OUTSIDE DIRECTOR RESTRICTED STOCK UNIT AGREEMENT

 

Colfax Corporation, a Delaware corporation (the “Company”), hereby grants stock
units relating to shares of its common stock, $.001 par value (the “Stock”), to
the individual named below as the Grantee. The terms and conditions of the grant
are set forth in this cover sheet and the attachment (collectively, the
“Agreement”) and in the Colfax Corporation 2008 Omnibus Incentive Plan (the
“Plan”).

 

Grant Date: _____________, 20__

 

Name of Grantee: ____________________________________

 

Grantee’s Social Security Number: _______-_______-______

 

Number of Stock Units Covered by Grant: ____________

 

Vesting Schedule: Vesting Date Vesting Percentage

 

1st anniversary of Grant Date 100%



 

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which will be provided on
request. You acknowledge that you have carefully reviewed the Plan and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent with the terms of the Plan. Certain capitalized terms
used in this Agreement are defined in the Plan, and have the meaning set forth
in the Plan.

 

Grantee:       (Signature)         Company:       (Signature)           Title:
            



Attachment

 

 

This is not a stock certificate or a negotiable instrument.

 

 

 

COLFAX CORPORATION

2008 OMNIBUS INCENTIVE PLAN

 

OUTSIDE DIRECTOR RESTRICTED STOCK UNIT AGREEMENT

 

 

Stock Unit Transferability This grant is an award of stock units in the number
of units set forth on the cover sheet, subject to the vesting conditions
described below (“Stock Units”).  Your Stock Units may not be transferred,
assigned, pledged or hypothecated, whether by operation of law or otherwise, nor
may the Stock Units be made subject to execution, attachment or similar
process.  Vesting Your Stock Unit grant shall vest according to the schedule set
forth on the cover sheet; provided, that, you remain in Service on the relevant
Vesting Date.  If your Service terminates for any reason other than death or
Disability, you will forfeit any Stock Units in which you have not yet become
vested. Death

If your Service terminates because of your death, your Stock Units will
immediately become 100% vested.

 

Disability

If your Service terminates because of your Disability, your Stock Units will
immediately become 100% vested.

 

Delivery of Stock Pursuant to Units

Delivery of the shares of Stock represented by your vested Stock Units shall be
made as soon as practicable upon vesting and in any event not later than 2 ½
months after the end of the calendar year in which they vest.

 

Withholding Taxes You agree, as a condition of this grant, that you will make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of vesting in Stock Units or your acquisition of Stock under this
grant.  In the event that the Company determines that any federal, state, local
or foreign tax or withholding payment is required relating to this grant, the
Company will have the right to: (i) require that you arrange such payments to
the Company, (ii) withhold such amounts from other payments due to you from the
Company or any Affiliate, or (iii) cause an immediate forfeiture of shares of
Stock subject to the Stock Units granted pursuant to this Agreement in an amount
equal to the withholding or other taxes due.  Retention Rights This Agreement
does not give you the right to be retained by the Company (or any Affiliates) in
any capacity. Shareholder Rights You do not have any of the rights of a
shareholder with respect to the Stock Units unless and until the Stock relating
to the Stock Units has been delivered to you.  You will, however, be entitled to
receive, upon the Company’s payment of a cash dividend on outstanding Stock, a
cash payment for each Stock Unit that you hold as of the record date for such
dividend equal to the per-share dividend paid on the Stock. 

 

 

 

Adjustments In the event of a stock split, a stock dividend or a similar change
in the Company stock, the number of Stock Units covered by this grant will be
adjusted (and rounded down to the nearest whole number) in accordance with the
terms of the Plan.  Your Stock Units shall be subject to the terms of the
agreement of merger, liquidation or reorganization in the event the Company is
subject to such corporate activity in accordance with the terms of the Plan.
Applicable Law This Agreement will be interpreted and enforced under the laws of
the State of Delaware, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction. Consent to Electronic
Delivery The Company may choose to deliver certain statutory materials relating
to the Plan in electronic form.  By accepting this grant you agree that the
Company may deliver the Plan prospectus and the Company’s annual report to you
in an electronic format.  If at any time you would prefer to receive paper
copies of these documents, as you are entitled to receive, the Company would be
pleased to provide copies.  Please contact the Corporate Secretary to request
paper copies of these documents. The Plan The text of the Plan is incorporated
in this Agreement by reference.  This Agreement and the Plan constitute the
entire understanding between you and the Company regarding this grant of Stock
Units.  Any prior agreements, commitments or negotiations concerning this grant
are superseded. 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 



 

 

